DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This communication is Final Office Action in response to amendment and remarks filed on 1/29/2021. Claims 1-12 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 1/29/2021 cancelled no claims.  No claims were previously cancelled. No new claim is added. Claim 1, 3 have been amended.  Therefore, claims 1-12 are pending and addressed below.                

Applicant’s amendments and arguments filed on 1/29/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-12 under 35U.S.C.101.  


Priority
This application discloses and claims a Div of 13/181049 (now Patent 10,430,798), filed 7/12/2011, and names the inventor or at least one joint inventor named in the prior application.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                                         Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory.  Applicant further argues the instant application is integrated into a practical application because of technical improvement made. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.
The claimed invention (Claims 1-12) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of, 
receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer;
determine a shopping behavior of the consumer;

assign at least one real-time consumer trait to the user consumer based on the shopping behavior, wherein the at least one real-time consumer trait is associated with an expiration date such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait; and


fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, (“assign at least one real-time consumer trait to the user consumer based on the shopping behavior”).

In addition, claim 1 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive promotion request, can evaluate/determine a user shopping behavior, can observe/assign a real-time trait to a consumer based on the shopping behavior, can observe/target the media based on the consumer trait.

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a processor, a client device) to perform steps 1-4.   



The newly added procedural limitation, ”receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks.  One can request promotional offer for a specific product or at a proximate store, and is part of, or a related, judicial exception and does not meaningfully 

Further, Step 1 of (“receiving…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data.  

Accordingly, the instant claim merely recites receiving/displaying data and there are no additional element help to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  There are additional elements (i.e. a processor, a client device) in claim 1 to perform the steps 1-4.  These additional element are recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  



According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification, paras [103051] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [103051], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, ”receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

 real-time consumer trait to the user consumer based on the shopping behavior, wherein the at least one real-time consumer trait is associated with an expiration date such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait”,   the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of receiving/transmitting/sending data in real time by use of anything but entirely generic technology. Thus, it does not meaningfully limit the application of the identified judicial exception.   Also, receiving data, identifying data, selecting data, and delivering transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.

Dependent claims 2-11, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-11 are also non-statutory subject matter.

Viewed as a whole, the claims (1-12) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, the Examiner respectfully disagrees that the instant claim is integrated into a practical application.

The claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, claim 1 recites additional element (i.e., a processor, a client device) to perform steps 1-4.   

Other than reciting “via a client device”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a processor execute programming instructions to receive promotion request, determine user shopping behavior, assign an immediate consumer trait based on the shopping behavior and target the media content. Thus, the processor, the client device, are not an essential elements to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant 
Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

What Applicant is referring to, “assign at least one real-time consumer trait to the user consumer based on the shopping behavior, wherein the at least one real-time consumer trait is associated with an expiration date such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait”, is 

Thus, the step of assigning is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics how the system control/automate/shopping behavior information, changing the integration of consumer trait and the expiration date and the media content delivery to the user device.  In other words, the instant claim is simply drafted in such a result-oriented way, and the generating step is just providing identified information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   



Accordingly, the additional element does Not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


With regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that:
Independent claim 1 (step 2B):  There are additional elements (i.e. a processor, a client device) in claim 1 to perform the steps 1-4.  These additional element are recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus 

Furthermore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (see MPEP. 2106.05(d), 
“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP 

Applicant’s Specification, paras [103051] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [103051], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more.  

Additionally, the receiving step is claim 1 are simply abstract idea of organized information through human activity which can be done mentally or by paper& pen, and is part of, or a related, judicial exception and does not meaningfully limit the application 

Additionally, the receiving step in claim 1, ”receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks.  One can request promotional offer for a specific product or at a proximate store, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  Further, Step 1 of (“receiving…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data.  

Again, the instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that Berkheimer memo 04/19/2018 only applies to additional elements (step 2B) other than abstract idea (step 2A, prong I and prong II).   Berkheimer “unconventional” scenario does not apply to step 2A--abstract idea consideration, and thus the argument is unpersuasive. 
The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract ideas.  



Applicant’s arguments with respect to the rejection(s) of claim 1 in the Remark dated 1/29/2021 have been fully considered but are not persuasive and moot in view of the new ground(s) of rejection necessitated by amendments.  

Applicant' arguments addressed to the newly amended portion in claim 1, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Roberts reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points Roberts’s teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.



Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 2-12, dependent from independent claim 1, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-12 are not allowable over the recited arts of record.

The applicant's arguments directed towards amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-12) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of, 
receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer;
determine a shopping behavior of the consumer;
assign at least one real-time consumer trait to the user consumer based on the shopping behavior, wherein the at least one real-time consumer trait is associated with an expiration date such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait; and
target the media in real-time to the consumer based on the at least one real-time consumer trait.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following 

In addition, claim 1 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive promotion request, can evaluate/determine a user shopping behavior, can observe/assign a real-time trait to a consumer based on the shopping behavior, can observe/target the media based on the consumer trait.

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a processor, a client device) to perform steps 1-4.   

Other than reciting “via a client device”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a processor execute programming instructions to receive promotion request, determine user shopping behavior, assign an immediate consumer trait based on the shopping behavior and target the media content. Thus, the server, the user device, are not an essential elements to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the 

The newly added procedural limitation, ”receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks.  One can request promotional offer for a specific product or at a proximate store, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Further, Step 1 of (“receiving…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data.  



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  There are additional elements (i.e. a processor, a client device) in claim 1 to perform the steps 1-4.  These additional element are recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [103051] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as 

The newly added procedural limitation, ”receive from the consumer….a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The procedural limitation, “assign at least one real-time consumer trait to the user consumer based on the shopping behavior, wherein the at least one real-time consumer trait is associated with an expiration date such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait”,   the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of receiving/transmitting/sending data in real time by use of anything but entirely generic technology. Thus, it does not meaningfully limit the application of the identified judicial exception.   Also, receiving 

Dependent claims 2-11, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-11 are also non-statutory subject matter.

Viewed as a whole, the claims (1-12) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 6-9, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberts et al. (hereinafter, Roberts, US 2006/0089878).

As per claim 1, Roberts discloses a system for providing media in real-time to a consumer in a retail store, the system comprising: 
one or more processors ([0057]) programmed to: 
receive from the consumer, via a client device, a request for a promotion associated with a product selected from a digital list provided to the consumer or a location of a retail store selected by the consumer ([0013, For example, the user could request that only incentive data related to food based items be offered 
determine a shopping behavior of the consumer ([0063, While viewing the coupons and advertisement, the user may select a desired coupon for further sorting, storage, printing or deleting and/or shopping list generation by selecting or "clipping" the coupon with the mouse or keyboard input 22.  Coupons are clipped by scrolling through related advertisements]); 
assign at least one real-time consumer trait to the user consumer based on the shopping behavior ([0065, Alternatively, the user may select certain coupons for printing, and the item associated therewith is automatically placed on the shopping list.  Thus, in either fashion, the user's shopping list generation and coupon "clipping" tasks are conveniently merged in a timesaving manner,                             0067, the coupon upload routine 32cc is called automatically and without user request whenever user requests a coupon download package from the online  such that after the expiration date the consumer is no longer associated with the at least one real-time consumer trait (Examiner Note: the underlined portion is simply intended result and thus is non-functional descriptive as it does not alter the step of configuring.  The “assigning” will be performed regardless of expiration date changes the consumer trait.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention. Applicant has neither positively recited any active steps of how expiration date impact the consumer trait in a specific way.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that this type of data is used in associating which is unclear 
target the media in real-time to the consumer based on the at least one real-time consumer trait ([0049, Of particular value in the present invention is the distribution of user-specific data to the coupon retail center 16, which collates such user information and performs marketing analysis via a marketing analysis means 17 in order to compile subsequent coupon packages targeted specifically at certain user categories.  The coupon retail center 16 utilizes the user-specific redemption data along with user-specific demographic data, including user location data, supplied by the online service provider 2 in order to compile subsequent incentive data download packages for use by consumers once again, 0079, It may be further determined that users who select, print and redeem dog food coupons of Brand X will get coupons issued by Brand Y, or will get only low value coupons since they are already dog food coupon users, etc. That is, depending on the marketing and targeting criteria and objectives, the analysis means will generate coupon packages as desired, 0112, (a) selecting 


As per claim 2, Roberts further discloses the system of claim 1, wherein the at least one real-time consumer trait is updated based on a plurality of trips of the consumer to the retail store ([0049, Of particular value in the present invention is the distribution of user-specific data to the coupon retail center 16, which collates such user information and performs marketing analysis via a marketing analysis means 17 in order to compile subsequent coupon packages targeted specifically at certain user categories.  The coupon retail center 16 utilizes the user-specific redemption data along with 
user-specific demographic data, including user location data, supplied by the online service provider 2 in order to compile subsequent incentive data download packages for use by consumers once again, 0095, Redemption Id may be updated when the user redeems the selected coupon.  This information may include from what store and branch location the user redeemed the coupon, when the user redeemed the coupon, and other information related to the redemption process, 0096, Buying habits 132 may include information regarding the user's purchases, such as items purchased, selected 

As per claim 3, Roberts further discloses, wherein the at least one real-time consumer trait is updated based on activity external to the retail store is updated periodically ([0110, Further, the incentive data optionally contains tracking means to track 
redemption rates and obtain other marketing feedback data for users in specific 
predetermined proximity ranges and/or competitor parameters, such as a unique 
identifier which may be detected at a product checkout and stored in a database 
of a coupon distributor, coupon issuer or online service provider]).

As per claim 4,  Roberts further discloses, further comprising a rules database configured to store at least one real time trait definition that relates a product to a type of promotion ([0058, selected incentive data 30b, which is a subset of the downloaded data and represents specific coupons electronically "clipped" and stored therein; sorted incentive data 30c, which is selected incentive data sorted in accordance with a particular set of criteria (e.g., all fruits together, then all dairy products, etc.); fixed 
coupon parameters and user-specific data 30d, which is certain unvarying data 
used in printing the coupons as will be described in detail below; and store-specific data 30e, which includes data fields for predetermined proximity ranges, maximum proximity limitations and competitor parameters, 0110, Further, the incentive data optionally 

As per claim 6, Roberts further discloses, wherein the shopping behavior is contextually derived ([0082, The marketing data indicates that in a 1 to 2 mile radius of a retail center a promotion results in a 3% increase in gross sales which when coupon redemption is factored results in only a 2% increase in net sales, while in the 2.1 to 3 mile radius, the promotion results in an 11% increase in gross sales at an increased marketing cost of only 1% of the cost of goods sold, 0095, Consumer Id 112 may include the consumer's unique identifier which may be associated with demographic information submitted by the consumer.  Session Id 114 may include information regarding the user's online experience, such as when the user was online, from what site the user selected the particular coupon, the user's connection speed, the user's ISP provider, the hardware/software used to establish the connection (e.g., PDA, phone, PC, etc.) and other information.  Date/Time Id 116 may include the date, day of the week, time and other information related to the user's selecting and printing process.  Redemption Id may be updated when the user redeems the selected coupon.  This information may include from what store and branch location the user redeemed the coupon, when the user redeemed the coupon, and other information related to the redemption process, 0096, Buying habits 132 may include information regarding the user's purchases, such 
information may be gathered through the redemption process (e.g., what coupons 
were redeemed by the user) or other sources]).

As per claim 7, Roberts further discloses, wherein the one or more processors are further programmed to cause the media to be delivered to the consumer via a promotion channel comprising a printer at a checkout, a text message, a voice message, a printed coupon, a touch point, a mobile device, a website, an overhead screen, a retail mobile computer, a kiosk, a load-to- card offer, a digital coupon, a scan-and-bag facility, or an email ([0013, In particular, the user's computer assembles product redemption coupons for printing by using two data components; (1) fixed incentive data which is transmitted to the user's computer during an initialization or "sign-up" process and which remains stored on the user's computer for subsequent coupon generation, and (2) variable incentive data which is transmitted to the user's computer whenever the user requests 
incentive data from the repository.  Further, a coupon issuer, coupon distributor or online server may transmit incentive data from the repository to the user's computer as part of a promotion….Incentive data may be automatically downloaded when the user 
accesses the online server or at some other specified time … For example, the user could request that only incentive data related to food based items be offered and that all such incentive data be automatically downloaded or otherwise transmitted or made available to the user's computer, 0072, The electronic coupon data could also be routed via the data communications interface 20 to a retail store where the user will be 

As per claim 8, Roberts further discloses, wherein the one or more processors are further programmed to: 
obtain an indication that a consumer purchase related to the at least one real-time consumer trait has occurred ([0079, That is, it may be determined by the analysis means 17 that users with dogs in their household (which is known by the demographic responses) will get a certain package comprising dog food coupons]); and 
extend the expiration date based on the indication ([0073, In addition, the coupon deletion routine 32e allows for automatic deletion of expired coupons by periodically checking the expiration date field of each coupon against a real-time clock found in the computer 6.  Optionally, the user may voluntarily delete any coupon which is expired if the real-time clock is not set to the correct date. For the user's convenience, the online service provider 2 can check the system clock of the user's computer 6 during a communications session and, if the date is incorrect, can ask the user if he would like the date adjusted automatically]).


As per claim 9, Roberts further discloses, wherein the at least one real-time consumer trait is based on information obtained from third party customer relationship management systems related to the consumer ([0045, The incentive data may be 
Brand X will get coupons issued by Brand Y, or will get only low value coupons since they are already dog food coupon users, etc. That is, depending on the marketing and targeting criteria and objectives, the analysis means will generate coupon packages as desired.  Also, a promotion may be customized based on a combination of proximity ranges, competitor parameters and marketing and targeting criteria and objectives]).

As per claim 12, Roberts further discloses, wherein the at least one real-time consumer trait is based on information indicating that the consumer has scrolled through a listing of one or more promotions ([0063, While viewing the coupons and advertisement, the user may select a desired coupon for further sorting, storage, printing or deleting and/or 
shopping list generation by selecting or "clipping" the coupon with the mouse or keyboard input 22.  Coupons are clipped by scrolling through related advertisements]).







                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (hereinafter, Roberts, US 2006/0089878), in view of Quatse (US 2009/0177540).

As per claim 5, Roberts further discloses, however, Roberts does not explicitly disclose wherein the one or more processors are further programmed to cause the media to be delivered to the consumer via a scan-and- bag facility of the retail store.    
Quatse teaches ([0038, The term "Point of Sale" or "POS" refers to the electronic system which communicates data to and from the electronic cash register, checkout stand, customer id scanner, market basket contents scanner, or other terminal where 
the customer pays for or otherwise registers purchases.  In the case of internet sales the POS is the electronic system that that communicates data to the purchaser's computer, internet-enabled cell phone, PDA or other device by which the purchaser is able to indicate an order and/or initiate payment]).




As per claim 10, Roberts further discloses, however, Roberts does not explicitly disclose wherein the at least one real-time consumer trait is based on information indicating that the consumer is a member of a loyalty program.
Quatse teaches (Fig. 5, 13, [0039, Information from the Customer Database 
included in the POS system 16 comprises the individual profile information on 
each customer, for example, name, address, gender, customer segment, loyalty 
program data and other pertinent information, 0041, For example, a chain of supermarket stores could store customer data in the database 17 in association with each customer's unique loyalty card number, 0047, In loyalty program systems the transaction database of FIG. 5 is commonly populated by checkout data electronically gathered from the POS terminal as the customer pays for purchases.  The customer ID is typically associated with the market basket transaction by scanning the loyalty card or 
by keying in the phone number of the customer]).


As per claim 11, Roberts further discloses, however, Roberts does not explicitly disclose wherein the at least one real-time consumer trait is based on information indicating that the consumer has used a scan-and-bag facility.
Quatse teaches ([0038, The term "Point of Sale" or "POS" refers to the electronic system which communicates data to and from the electronic cash register, checkout stand, customer id scanner, market basket contents scanner, or other terminal where 
the customer pays for or otherwise registers purchases.  In the case of internet sales the POS is the electronic system that that communicates data to the purchaser's computer, internet-enabled cell phone, PDA or other device by which the purchaser is able to indicate an order and/or initiate payment]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts’s targeting method by including scan-bag data, as disclosed by Quatse.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Amaro et al. (US 2012/0215610), 
Greenspan (US   2012/0089461), 
 Roeding et al. (US 2011/0029362), 
 Roberts et al. (US 2006/0089878),
 Redmann et al. (US 20100324978, [0031, scan, bag), and
Paradise et al. (US 2011/0145051, scan bag)


                                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/SUN M LI/Primary Examiner, Art Unit 3681